FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 05/03/2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 02/03/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-11, 13-17, 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson (US 5,448,881) in view of NPL Kurzke “Effects of Inlet Flow Distortion on the Performance of Aircraft Gas Turbines”, Journal of Engineering for Gas Turbines and Power, Vol. 130, ASME, July 2008 (henceforth Kurzke; previously cited in the 02/03/2021 Office Action).
Regarding independent claim 1, Patterson discloses a method for detecting inlet temperature distortion of an engine, the method comprising operating a controller 12 (electronic control, Patterson Fig. 1) configured for: 
While pressure has been used, temperature may also be plotted and its distortion across the inlet also mapped and compared to generate a stall precursor signal that causes geometry augmentation if the error satisfies the distortion error for the particular engine”); and 
issuing an alert (“stall precursor signal”) when the inlet temperature distortion exceeds the threshold (Col. 6, ln. 47-62, “the data that they produce is compared to data for the engine and data computed based on engine operation to diagnose the distortion pattern's severity for the engine and to command a geometry change if required for the engine”), the alert indicative of the inlet temperature distortion having reached a level affecting an operating line of the engine (the alert is a warning of a potential stall, which would naturally negatively affect the engine operation).
Patterson fails to disclose obtaining an outside air temperature from at least one first sensor; obtaining an inlet temperature of the engine from at least one second sensor; determining an inlet temperature distortion based on a difference between the outside air temperature and the inlet temperature.  Patterson does disclose use of temperature sensors to obtain necessary temperature readings (Col. 3, ln. 54-56, “The same approach may be taken to provide a map of inlet temperature across the inlet, also using flush sensors incorporating temperature probes”).
Kurzke teaches a method of determining an inlet temperature distortion, comprising: obtaining an outside air temperature T2 (“total temperature of the air originating from the unspoiled atmosphere”; note, the claim does not explicitly define what the “outside air temperature” is, hence the limitation could be broadly interpreted) from at least one first sensor (use of a sensor(s) to measure the temperature is implicit); obtaining an inlet temperature T2,60 (temperature at a “spoiled sector” of the inlet) of the engine from at least one second sensor (use 60 based on a difference between the outside air temperature and the inlet temperature (Kurzke Pg. 041201-2, “The temperature distortion coefficient for a sector width of 60 deg is defined in Ref. [4] analogous to the definition mentioned by Cousins [3] as 
                
                    
                        
                            D
                            T
                        
                        
                            60
                        
                    
                    =
                    
                        
                            
                                
                                    T
                                
                                
                                    2,60
                                
                            
                            -
                            
                                
                                    T
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    T
                                
                                
                                    2
                                
                            
                        
                    
                
            
The spoiled sector has a higher inlet temperature than the total temperature of the air originating from the unspoiled atmosphere. Thus, in the simulation, the average inlet total temperature increases with the temperature distortion level.”; note the “outside air temperature” is interpreted here as the air temperature outside of the “spoiled sector”, which is “the total temperature of the air originating from the unspoiled atmosphere”). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have utilized the method of determining the inlet temperature distortion as taught by Kurzke in the method of Patterson, in order to provide the inlet temperature distortion data that can be utilized to diagnose the distortion pattern’s severity at the engine inlet, and permitting action to be taken in response to the distortion exceeding an allowable threshold/limit (Patterson Col. 6, ln. 47-62).  Patterson discloses mostly a method of gathering inlet pressure data and determining inlet pressure distortion, but explicitly suggests that temperature and temperature distortion can be utilized for the benefit of the engine as well.  Kurzke provides the teachings of how to obtain an inlet temperature distortion coefficient using gathered temperature data (Kurzke Pg. 041201-2).  Thus it would have been obvious to one of ordinary skill in the art to apply Kurzke’s teachings to Patterson’s method to utilize inlet temperature distortion as a means to control compressor stall, as already suggested by Patterson.  Note, Patterson also discloses the use of various sensors to gather the required data for use in the inlet distortion The same approach may be taken to provide a map of inlet temperature across the inlet, also using flush sensors incorporating temperature probes”).  Use of such sensors is routine and obvious in the art.  Further note, that the claim does not explicitly specify what the “outside air temperature” and “inlet temperature” actually are temperatures of (“outside air” relative to what? “inlet” of what?), hence the limitations could be interpreted very broadly (for instance, temperature T2 in Kurzke is an “outside air temperature” since it is outside of the 60 degree arc of the “spoiled sector”, and T2,60 is an inlet temperature since it is at an inlet of the engine in the “spoiled sector”, Kurzke Pg. 041201-2).
Regarding independent claim 11, Patterson discloses a system for detecting inlet temperature distortion of an engine, the system comprising: 
a processing unit 12 (Col. 5, ln. 4-8, “control” that is “computer based” with a  “central processing unit”); and a memory (“memory unit MEM”) having stored thereon program code executable by the processing unit for:  
comparing an inlet temperature distortion to a threshold (Col. 6, ln. 47-62, “While pressure has been used, temperature may also be plotted and its distortion across the inlet also mapped and compared to generate a stall precursor signal that causes geometry augmentation if the error satisfies the distortion error for the particular engine”); and issuing an alert (“stall precursor signal”) when the inlet temperature distortion exceeds the threshold (Col. 6, ln. 47-62, “the data that they produce is compared to data for the engine and data computed based on engine operation to diagnose the distortion pattern's severity for the engine and to command a geometry change if required for the engine”), the alert indicative of the inlet temperature distortion having reached a level affecting an operating line of the engine (the alert is a warning of a potential stall, which would naturally negatively affect the engine operation).
Patterson fails to disclose obtaining an outside air temperature from at least one first sensor; obtaining an inlet temperature of the engine from at least one second sensor; determining an inlet temperature distortion based on a difference between the outside air temperature and the inlet temperature (Patterson does disclose use of temperature sensors to obtain necessary temperature readings, Col. 3, ln. 54-56, “The same approach may be taken to provide a map of inlet temperature across the inlet, also using flush sensors incorporating temperature probes”).
Kurzke teaches a method of determining an inlet temperature distortion, comprising: obtaining an outside air temperature T2 (“total temperature of the air originating from the unspoiled atmosphere”; note, the claim does not explicitly define what the “outside air temperature” is, hence the limitation could be broadly interpreted) from at least one first sensor (use of a sensor(s) to measure the temperature is implicit); obtaining an inlet temperature T2,60 (temperature at a “spoiled sector” of the inlet) of the engine from at least one second sensor (use of a sensor to measure temperature is implicit); determining an inlet temperature distortion DT60 based on a difference between the outside air temperature and the inlet temperature (Kurzke Pg. 041201-2, “The temperature distortion coefficient for a sector width of 60 deg is defined in Ref. [4] analogous to the definition mentioned by Cousins [3] as 
                
                    
                        
                            D
                            T
                        
                        
                            60
                        
                    
                    =
                    
                        
                            
                                
                                    T
                                
                                
                                    2,60
                                
                            
                            -
                            
                                
                                    T
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    T
                                
                                
                                    2
                                
                            
                        
                    
                
            
The spoiled sector has a higher inlet temperature than the total temperature of the air originating from the unspoiled atmosphere. Thus, in the simulation, the average inlet total temperature increases with the temperature distortion level.”; note the “outside air temperature” the total temperature of the air originating from the unspoiled atmosphere”). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have utilized the method of determining the inlet temperature distortion as taught by Kurzke in the system of Patterson, in order to provide the inlet temperature distortion data that can be utilized to diagnose the distortion pattern’s severity at the engine inlet, and permitting action to be taken in response to the distortion exceeding an allowable threshold/limit (Patterson Col. 6, ln. 47-62).  Patterson discloses mostly a method of gathering inlet pressure data and determining inlet pressure distortion, but explicitly suggests that temperature and temperature distortion can be utilized for the benefit of the engine as well.  Kurzke provides the teachings of how to obtain an inlet temperature distortion coefficient using gathered temperature data (Kurzke Pg. 041201-2).  Thus it would have been obvious to one of ordinary skill in the art to apply Kurzke’s teachings to Patterson’s method to utilize inlet temperature distortion as a means to control compressor stall, as already suggested by Patterson.  Note, Patterson also discloses the use of various sensors to gather the required data for use in the inlet distortion determination, and one of ordinary skill would know to utilize respective at least one first and second sensors to gather the necessary temperature data (Patterson Col. 3, ln. 54-56, “The same approach may be taken to provide a map of inlet temperature across the inlet, also using flush sensors incorporating temperature probes”).  Use of such sensors is routine and obvious in the art.  Further note, that the claim does not explicitly specify what the “outside air temperature” and “inlet temperature” actually are temperatures of (“outside air” relative to what? “inlet” of what?), hence the limitations could be interpreted very broadly (for instance, temperature T2 in Kurzke is an “outside air temperature” since it is outside of the 60 degree arc of the “spoiled sector”, and T2,60 is an inlet temperature since it is at an inlet of the engine in the “spoiled sector”, Kurzke Pg. 041201-2).
Regarding claims 3 & 13, Patterson in view of Kurzke teaches the method and system of claims 1 & 11, and Patterson further teaches wherein issuing the alert (“stall precursor signal”) comprises issuing the alert to an engine control system 12 of an aircraft (Col. 5, ln. 15-19, Col. 6, ln. 47-62; the “stall precursor signal” causes “geometry augmentation” in the engine). 
Regarding claims 4 & 14, Patterson in view of Kurzke teaches the method and system of claims 3 & 13, and Patterson further teaches adjusting the engine operating line (Col. 6, ln. 34-40, “Engine model data is read at step S7, a step that correlates the stall margin loss to the compressor characteristics and N2, causing, in step S8, the production of a control pattern for the engine, which is executed in step S10. That control pattern may involve, depending upon the engine characteristics, varying bleed, stator deflection or exhaust nozzle area”) in response to receiving the alert as a function of the inlet temperature distortion (Col. 6, ln. 47-62, “a geometry change” is implemented in the engine in response to the alert generated in the comparison of the inlet temperature distortion). 
Regarding claims 5 & 15, Patterson in view of Kurzke teaches the method and system of claims 4 & 14, and Patterson further teaches wherein adjusting the engine operating line comprises setting the engine operating line as a function of a first parameter corresponding to the inlet temperature distortion (Col. 6, ln. 47-61, using inlet temperature distortion to take corrective action in the same manner as discussed with inlet pressure distortion), a second parameter corresponding to any one of speed, power, and torque of the engine (“N1”, defined as “fan rotor speed” in US 4,414,807 cited by Patterson, is used as a parameter, Col. 4, ln. 58-67; another speed variable N2 is also mentioned as being used in the step of determining a new control pattern” that adjusts the engine operating line), and a third parameter (a state of variable geometry, such as a variable exhaust nozzle area, variable bleed air, or variable stator/guide vanes, Col. 4, ln. 58-67; Col. 6, ln. 28-40). 
Regarding claims 6 & 16, Patterson in view of Kurzke teaches the method and system of claims 5 & 15, and Patterson further teaches the third parameter corresponds to any one of acceleration, variable guide vane position, bleed-off valve position, and active tip clearance control (Col. 6, ln. 28-40, “That control pattern may involve, depending upon the engine characteristics, varying bleed, stator deflection or exhaust nozzle area”; Col. 4, ln. 58-67, “The engine is assumed to have mechanisms to vary its airflow geometry, such as a variable area exhaust nozzle 10.1 and a stator control (not shown) operable by a stator control signal ST.”). 
Regarding claims 7 & 17, Patterson in view of Kurzke teaches the method and system of claims 5 & 15, and Patterson further teaches wherein setting the engine operating line comprises using a pre-stored map of the first parameter vs the second parameter vs the third parameter (Col. 6, ln. 29-67, “engine model data” is read to correlate a stall margin loss that is determined from the inlet distortion to compressor characteristics including speed values, and to control pattern for the engine; “the data that they produce is compared to data for the engine and data computed based on engine operation to diagnose the distortion pattern's severity for the engine and to command a geometry change if required for the engine”). 
Regarding claims 9 & 19, Patterson in view of Kurzke teaches the method and system of claims 1 & 10 thus far, but fails to teach wherein determining the inlet temperature distortion  comprises using a pre-stored correlation between the inlet temperature distortion and the difference between the outside air temperature and the inlet temperature. 
60 comprises using a pre-stored correlation (i.e. the equation                         
                            
                                
                                    D
                                    T
                                
                                
                                    60
                                
                            
                            =
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            2,60
                                        
                                    
                                    -
                                    
                                        
                                            T
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            T
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    ) between the inlet temperature distortion and the difference between the outside air temperature T2 and the inlet temperature T2,60.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have utilized the method of determining the inlet temperature distortion as taught by Kurzke in the method and system of Patterson, in order to provide the inlet temperature distortion data that can be utilized to diagnose the distortion pattern’s severity at the engine inlet, and permitting action to be taken in response to the distortion exceeding an allowable threshold/limit (Patterson Col. 6, ln. 47-62).
Regarding claims 10 & 20, Patterson in view of Kurzke teaches the method and system of claims 1 & 11, and Patterson further teaches wherein determining the inlet temperature distortion comprises calculating the inlet temperature distortion inflight (Col. 6, ln. 47-62, the inlet temperature distortion is calculated during operation of the aircraft in order to monitor for compressor stall, and enable corrective action in-flight via “geometry augmentation”)
Patterson in view of Kurzke thus far fails to teach using the difference between the outside air temperature and the inlet temperature and a pre-stored equation relating inlet temperature distortion to the difference. 
Kurzke teaches determining the inlet temperature distortion comprises calculating the inlet temperature distortion DT60 using the difference between the outside air temperature T2 and the inlet temperature T2,60 and a pre-stored equation (i.e. the equation                         
                            
                                
                                    D
                                    T
                                
                                
                                    60
                                
                            
                            =
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            2,60
                                        
                                    
                                    -
                                    
                                        
                                            T
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            T
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    ) relating inlet temperature distortion to the difference. 
.

Claims 2 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson (US 5,448,881) in view of NPL Kurzke “Effects of Inlet Flow Distortion on the Performance of Aircraft Gas Turbines”, Journal of Engineering for Gas Turbines and Power, Vol. 130, ASME, July 2008 (henceforth Kurzke), further in view of Moehring (US 3,867,717).
Regarding claims 2 & 12,  Patterson in view of Kurzke teaches the method and system of claims 1 & 11, but fails to teach wherein issuing the alert comprises issuing the alert to a cockpit of an aircraft. 
Moehring teaches issuing the alert to a cockpit of an aircraft to provide an aircraft operator/pilot with a visual indication of a compressor stall, permitting the pilot to take corrective action (Col. 1, ln. 54-63, Col. 4, ln. 27-37, “the aircraft operator can also initiate corrective action by manually cutting back on the engine throttle in which case a control signal indicative of compressor stall must be furnished to the aircraft cockpit. In either case, regardless of whether the compressor stall is corrected automatically through the engine or inlet control, or manually through the engine throttle, there still must be provided a signal which is a true and accurate indication of compressor stall”). 
.

Claims 8 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson (US 5,448,881) in view of NPL Kurzke “Effects of Inlet Flow Distortion on the Performance of Aircraft Gas Turbines”, Journal of Engineering for Gas Turbines and Power, Vol. 130, ASME, July 2008 (henceforth Kurzke), further in view of Fujii (US 2007/0031238).
Regarding claim 8 & 18, Patterson in view of Kurzke teaches the method and system of claims 1 & 11, and Patterson further teaches the controller 12 further configured for: obtaining a speed N1 of the engine (“N1”, defined as “fan rotor speed” in US 4,414,807 cited by Patterson, is used as a parameter, Col. 4, ln. 58-67; another speed variable N2 is also mentioned as being used in the step of determining a new “control pattern” that adjusts the engine operating line). 
Patterson in view of Kurzke fails to teach correcting the outside air temperature and the inlet temperature as a function of the speed of the engine. 
a computation of the equation indicated below is carried out in function generators 41, 42, a multiplier 43, a subtracter 44, and a signal generator 45 based on the compressor inlet intake air temperature T1 entered from the intake air temperature detector 10, and a gas turbine rotational speed N inputted from the gas turbine rotational speed detector 17, whereby the intake air temperature T1 is corrected with the gas turbine rotational speed N to obtain a corrected intake air temperature.”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the step of correcting the measured air temperatures (i.e. the “outside air temperature and the inlet temperature”) as a function of engine speed, as taught by Fujii, in the method and system of Patterson in view of Kurzke, in order to provide a value of a corrected power generator output for use in compressor surge protective control (Para. 0067-0070).   Note, the claim does not specify how the corrected air temperature values, or that the corrected air temperatures are used in the previous steps of determining the inlet temperature distortion.  Furthermore, the corrective action on the measured air temperature would be applied to the temperatures T2,60 and T2, which represent the overall intake air temperature in the system of Patterson in view of Kurzke.


Response to Arguments
Applicant’s arguments in the Remarks filed on 05/03/2021 with respect to the 35 USC 101 rejection of claims 1-20 have been fully considered, and in light of the amendment to the claims, the arguments are persuasive and the rejection under 35 USC 101 of claims 1-20 are withdrawn.
Applicant’s arguments with respect to independent claims 1 & 11 have been considered but are moot in view of the new grounds of rejection that was necessitated by Applicant’s amendment. However, to the extent possible, Applicant’s arguments have been addressed below and in the body of the rejections, at the appropriate locations. 
Regarding the rejection of claims 1 & 11 as unpatentable over Patterson in view of NPL Kurzke, applicant asserts that Kurzke fails to teach or suggest that the “total temperature at the engine face” corresponds to the outside air temperature, and argues such an inference is based in hindsight (Remarks Pg. 6).  However, the examiner respectfully disagrees.  The claim does not specify what is supposed to be meant by the term “outside air temperature”, and hence the term could be interpreted broadly.  Kurzke describes the value of T2 as representing “total temperature of the air originating from the unspoiled atmosphere”, which would suggest a temperature of air that originates from “outside” the engine (i.e. the unspoiled atmosphere).  Furthermore, the term “outside air temperature” could also be construed as the temperature outside of the “spoiled sector” that T2,60 represents (the sector shown in Kurzke Fig. 1), as discussed in the rejection above.  Examiner suggests defining in the claim that the “outside air temperature” is of the atmosphere surrounding or outside of the engine.  
Applicant further asserts that Kurzke focuses on simulations and models, and that the reference is of a “scientific nature” lacking a “practical application”.  However, this is While pressure has been used, temperature may also be plotted and its distortion across the inlet also mapped and compared to generate a stall precursor signal that causes geometry augmentation if the error satisfies the distortion error for the particular engine” (Patterson Col. 6, ln. 47-62), the temperature values obtained through respective temperature probes (“The same approach may be taken to provide a map of inlet temperature across the inlet, also using flush sensors incorporating temperature probes ”, Patterson Col. 3, ln. 54-56).  Applicant argues that the incorporation of the inlet temperature distortion teachings of Kurzke was incompatible with Patterson, since discusses the use of pressure sensors to determine a radial pressure distortion (Remarks pg. 6-7).  However, as previously stated, Patterson explicitly states that inlet temperature distortion can also be utilized, and its distortion values compared to a “distortion error” threshold indicative of a “stall precursor” necessitating some form of response.  Kurzke teaches a way to determine the inlet temperature distortion (represented by a “temperature distortion coefficient DT60”) through the use of appropriate temperature measurements.  Thus one skilled in the art would know to incorporate the teachings of Kurzke to the method and system of Patterson, in order to achieve the alternative inlet temperature distortion detection method that Patterson already suggests.  
Consequently the arguments are unpersuasive.        


Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ALAIN CHAU/Primary Examiner, Art Unit 3741